 1 ALEX G. TSE (CABN 152348)
   Acting United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 MEREDITH B. OSBORN (CABN 250467)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6774
 7        FAX: (415) 436-7234
          meredith.osborn@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 18-511 HSG
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER EXCLUDING TIME
                                                      )   FROM DECEMBER 3, 2018 TO DECEMBER 17,
15      v.                                            )   2018
                                                      )
16   KEVONTE GORDON,                                  )
     DEVIN HAIRSTON, and                              )
17   MALIK JACKSON,                                   )
                                                      )
18           Defendant.                               )

19
             The defendants, KEVONTE GORDON, represented by JAMES THOMSON, Esquire, DEVIN
20
     HAIRSTON, represented by JEFFREY BORNSTEIN, Esquire, MALIK JACKSON, represented by
21
     JULIANA DROUS, Esquire, and the government, represented by AUSA MEREDITH B. OSBORN,
22
     Assistant United States Attorney, appeared before the Court on December 3, 2018, for a status hearing.
23
     The government reported that it had produced initial discovery to defendants, but that there was
24
     additional discovery to be produced pursuant to a protective order. The Court set a further status hearing
25
     for December 17, 2018.
26
             The parties requested that time be excluded under the Speedy Trial Act between December 3,
27
     2018, and December 17, 2018, for effective preparation of counsel.
28
     ORDER EXCL. TIME UNDER S.T.A.
     CR 17-00396 SI                                  1
 1          For this reason and as further stated on the record at the status conference, the parties stipulate

 2 and agree that excluding time until December 17, 2018 will allow for the effective preparation of

 3 counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of

 4 justice served by excluding the time from December 3, 2018, through December 17, 2018 from

 5 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 6 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 7          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9          IT IS SO STIPULATED.

10

11 DATED: 12/12/2018                                                /s/                  ___
                                                           MEREDITH B. OSBORN
12                                                         Assistant United States Attorney

13
     DATED: 12/12/2018                                              /s/               ___
14                                                         JAMES THOMSON
                                                           Counsel for Defendant Kevonte Gordon
15

16 DATED: 12/12/2018                                                /s/                ___
                                                           JEFFREY BORNSTEIN
17                                                         Counsel for Defendant Devin Hairston

18

19 DATED: 12/12/2018                                                /s/                ___
                                                           JULIANA DROUS
20                                                         Counsel for Defendant Malik Jackson

21

22

23

24

25

26

27

28
     ORDER EXCL. TIME UNDER S.T.A.
     CR 17-00396 SI                                   2
 1                                                 ORDER

 2         Based upon the representation of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time between December 3, 2018, and December 17, 2018, would unreasonably deny

 4 counsel for the defendant the reasonable time necessary for effective preparation. 18 U.S.C. §

 5 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time between

 6 December 3, 2018, and December 17, 2018, from computation under the Speedy Trial Act outweigh the

 7 best interests of the public and the defendant in a speedy trial. Therefore, IT IS HEREBY ORDERED

 8 that the time between December 3, 2018, and December 17, 2018, shall be excluded from computation

 9 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

10

11 IT IS SO ORDERED.

12

13 DATED: December 13, 2018
                                                        HONORABLE HAYWOOD S. GILLIAM, JR.
14
                                                        United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER EXCL. TIME UNDER S.T.A.
     CR 17-00396 SI                                3
